DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II, claims 16-22, in the reply filed on Sep. 12, 2022 is acknowledged.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Sep. 12, 2022.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over International Patent Application Publication No. WO 2017/087115 A1 (herein “Jiang”) in view of Chinese Patent Application Publication No. CN 103435844 B (herein “Li”). The attached computer-generated English translation of Li is referred to herein.
As to claims 16-17: Jiang describes flame retardant thermoplastic compositions for a jacket for a cable (see the abstract and ¶ [0042]), such as a cable comprising a jacket surrounding an optical transmission element including optical fibers. The compositions include a polymer such as polyolefins (see ¶ [0036]). The flame retardant includes a host-guest complex (see ¶ [0016]) comprising a carbonific host such as a cyclodextrin (see ¶¶ [0017] and [0025]) and a guest such as a molybdenum-containing molecule (see ¶ [0017] and [0032]).
Jiang does not disclose the presently recited polyoxometalate ionic liquid.
Li describes flame retardation catalyst compositions comprising a flame-retardant catalyst, an acid source, a carbon source, and a gas source (see the abstract and p. 7, ll. 16-19 and 41-44 of the translation). The flame-retardant catalyst is preferably 1-butyl-3-methyl imidazolium phosphorus molybdate, among others (see p. 7, ll. 11-15 of the translation), and this compound is polyoxometalate ionic liquid. The carbon sources include cyclodextrin among others (see p. 7, ll. 19 and 44 of the translation). Li further discloses an example (see Embodiment XIII on p. 12 of the translation) comprising 1-butyl-3-methyl imidazolium phosphorus molybdate and cyclodextrin.
Li further discloses that the ionic liquid based on polyoxometalate has good thermal stability, and the thermal decomposition temperature is generally higher than 300 ° C, which can meet the processing requirements of most thermoplastic resins as an additive (see p. 4, ll. 4-6 of the translation); and that the flame-retardant catalyst improves the efficiency of the flame-retardant system and has good compatibility with a polymer matrix and anti-migration properties, among other characteristics (see p. 7, l. 45 to p. 8, l. 8 of the translation).
In light of Li, one of ordinary skill in the art would have been motivated to use Li’s polyoxometalate ionic liquid such as 1-butyl-3-methyl imidazolium phosphorus molybdate as the guest compound Jiang’s compositions in order to impart Jian’s compositions with efficiency of the flame-retardant system, good compatibility with a polymer matrix, and anti-migration properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used Li’s polyoxometalate ionic liquid such as 1-butyl-3-methyl imidazolium phosphorus molybdate as the guest compound Jiang’s compositions.
As to claim 18: Because the compositions suggested by Jiang and Li would contain the same components as the presently claimed compositions, there is a reasonable basis to conclude that they would possess the same physical properties as the presently claimed compositions, including the same limiting oxygen index.
As to claim 19: Jiang further discloses that the host-guest complex comprises 5-60 wt% of the thermoplastic compound (see ¶ [0039]) which overlaps the presently recited range of amounts. Because the compositions suggested by Jiang and Li would contain the same components as the presently claimed compositions, there is a reasonable basis to conclude that they would possess the same physical properties as the presently claimed compositions, including the same V-0 rating.
As to claim 21: Jiang further discloses that the host-guest complex comprises 5-60 wt% of the thermoplastic compound (see ¶ [0039]) which overlaps the presently recited range of amounts.
As to claim 22: Jiang further discloses that the compositions include an acid donor and a spumific agent (see ¶¶ [0018]-[0019]). Jiang further discloses that the carbonific hosts may be poly alcohols, such as pentaerythritol, xylitol, mannitol, and d-sorbitol, starch, and polyamide-6 (see ¶ [0019]). Jiang does not specifically disclose a composition comprising two carbonific sources.
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A).
In the present case, it is evident from the discussion above that Jiang discloses multiple carbonific sources, and the difference between the claimed invention and Jiang’s disclosure is the lack of an actual combination of the carbonific sources. One of ordinary skill in the art could have combined the carbonific sources by ordinary mixing in the preparation of Jiang’s compositions. One of ordinary skill in the art would have had a reasonable expectation that Jiang’s carbonific sources would have performed the same function as carbonific sources in combination that they do separately, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined multiple carbonific sources in the compositions described by Jiang.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 refers to base claim 16 and then recites a limitation regarding “a second carbonific source”. The term “second” implies the presence of a first carbonific source. Base claim 16 refers to a “carbonific host molecule”, but it does not refer to a “carbonific source”. The phrase “a second carbonific source” therefore lacks proper antecedent basis.


Double Patenting

Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,975,226 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘226 claims a cable comprising a flame retardant package, the jacket surrounding a communication element (see claim 1 of US ‘226). The polymer jacket may comprise a polymer resin (see claim 12 of US ‘226) corresponding to the presently recited polymer base resin. The flame retardant package comprises an additive including a polyoxometalate ionic liquid (see the end of claim 1 of US ‘226). The flame retardant package further comprises a carbon source (see claim 1 of US ‘226), such as cyclodextrins (see claim 11 of US ‘226).
US ‘226 does not specifically claim a cable comprising the presently recited combination of a polymer resin and an inclusion complex of polyoxometalate ionic liquid and a carbonific host such as cyclodextrin.
In light of the recitation in the claims of US ‘226 of examples of polymers, examples of polyoxometalate ionic liquids, and examples of carbon sources such as cyclodextrin, one of ordinary skill in the art would have been motivated to make cables with any of the compositions within the scope of the claims of US ‘226, including those including the polymers, the polyoxometalate ionic liquids, and cyclodextrin as recited therein. Furthermore, because the claims of US ‘226 recite the same components that are presently recited, there is a reasonable basis to conclude that the compositions suggested by US ‘226 would form an inclusion complex of the polyoxometalate ionic liquid and the cyclodextrin for the same reasons as in the present case.
It would have been obvious to one of ordinary skill in the art to have made cables according to US ‘226 including the polymers, the polyoxometalate ionic liquids, and cyclodextrin as recited therein.
As to claim 17: US ‘226 further claims cables including an optical fiber (see claim 2 of US ‘226).
As to claim 18: US ‘226 further claims a limiting oxygen index within the presently recited range (see claim 15 of US ‘226).
As to claim 19: US ‘226 further claims an amount of the flame retardant package which overlaps the presently recited range of amounts (see claim 4 of US ‘226), and US ‘226 further claims a V-0 rating (see claim 3 of US ‘226).

Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764